1

2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7
                           SOUTHERN DISTRICT OF CALIFORNIA
8

9     UNITED STATES OF AMERICA             )
                                           )
10                                         )   Case No. 17-cr-02976-CAB
                                           )
11          v.                             )
                                           )
12    SAJID EMILIO QUINTERO                )   ORDER ON           JOINT     MOTION      TO
      NAVIDAD,                             )   CONTINUE
13                                         )
                        Defendant.         )
14                                         )
                                           )
15
           Upon the joint motion of the UNITED STATES OF AMERICA and SAJID EMILIO
16
     QUINTERO NAVIDAD and good cause appearing;
17
           IT IS HEREBY ORDERED the joint motion to continue is granted. The Sentence
18
     with Presentence Report presently set for June 4, 2021, at 9:30 a.m. be continued to
19
     September 24, 2021, at 9:30 a.m.
20
           IT IS SO ORDERED.
21

22
           DATED: 6/2/2021                         ______________________________
23                                                 Honorable Cathy Ann Bencivengo
                                                   United States District Court Judge
24

25

26

27                                             1

28
